DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a plurality of features distributed over the lower puck plate and the plurality of threaded inserts/fasteners embedded within the lower puck plate as recited in claim 1, a metal protective plug into the countered-bored through hole in the lower puck plate as recited in claim 7, a flexible graphite layer as recited in claim 11, and a load spreading material as recited in claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification lacks proper antecedent basis/term for a “flexible graphite layer”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites for “a second plurality of threaded fasteners”, but there is no proper context for the “second plurality” in absence of a first plurality of threaded fasteners. 
	Claim 9 lacks proper antecedent basis for “the first plurality of threaded fasteners”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 21, 22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri et al (US 2008/0138645) in view of Kholodenko et al (US 6,503,368) and Roy et al (US 2012/0033340).
Kawajiri shows the electrostatic puck assembly claimed including an upper puck plate (11) comprising aluminum or alumina having a first coefficient of thermal expansion, the upper puck plate comprising an electrode (12), a lower puck plate (21) bonded to the upper puck plate, and a backing plate (31) bonded to the lower puck plate wherein the backing plate is made of metal having substantially similar thermal coefficient of thermal expansion with the upper puck. Kawajiri further shows the lower puck plate having a plurality of features (e.g., holes) distributed over a bottom side of the lower puck plate at a plurality of different distances from a center of the lower puck plate (also, see Figure 2) wherein each of the plurality of features accommodates one of a plurality of inserts/fasteners (23). But, Kawajiri does not show the upper puck plate with one or more heating elements and the backing plate comprising aluminum nitride (AlN) or alumina with a plurality of holes to provide access to plurality of features through the backing plate.  
	Kholodenko shows it is known to provide an upper puck plate (60) having a heating element (72) as well as an electrode (70)  for heating and holding a substrate thereon. Kholodenko further shows it is known for a ceramic material that can be alternative made of elements including aluminum nitride (AlN), alumina, titanium,  zirconium, or mixtures thereof (column 3, lines 16-20), and the backing plate of Kawajiri which is made of metals such as titanium or zirconium can also be made of aluminum nitride or alumina as an alternative material.  
	Roy shows it is known to provide an upper puck plate (202/245), a lower puck plate (204), and a backing plate (217) wherein the lower puck plate includes a plurality of features (221) distributed over the lower puck plate at a plurality of different distances from a center of the lower puck plate wherein a plurality of threaded inserts/fasteners is disposed within the feature of the plurality of features (also see para 0036) wherein Roy further shows the backing plate (217) having a plurality of holes that provides access to the plurality of features of the lower puck plate through the backing plate.  
	In view of Kholodenko and Roy, it would have been obvious to one of ordinary skill in the art to adapt Kawajiri with the upper puck plate having one or more heating elements to provide heat for heating a substrate placed thereon wherein the backing plate is further provided with a plurality of holes though which the plurality of features can be accessed to allow the backing plate to accommodate the plurality of threaded inserts or fasteners so that the lower puck and the backing plate are also securely assembled to predictably enhance reducing of warp of the puck assembly as desired in Kawajiri (par 0036), and as Kholodenko shows the alternative materials including aluminum nitride, alumina, titanium oxide, and zirconia, it would have obvious to provide the backing plate of Kawajiri made of aluminum nitride or alumina in place of the titanium or zirconium as an alternative material, having substantially similar thermal expansion coefficient, to back or support the puck assembly and reduce warping thereof. 
	With respect to claims 2 and 3, Kawajiri shows the upper puck plate having a first thickness of 10 mm (par 0059) and the backing plate having a second thickness that is not more than 10 mm, and preferably not more than3 mm (para 0043) wherein the lower puck plate can be made having a third thickness of 140 mm (para 0060) that is greater than the first thickness and the second thickness as illustrated in Figure 1. Roy shows the upper puck plate (202/245) can have a thickness about 1.0 mm to about 3 mm (para 0039) with the lower puck plate (204) and the backing plate (217) having a thickness of about 10 to 30 mm. And, as Kawajiri shows the upper puck plate having a thickness of 10 mm  and Roy showing the backing plate having a thickness of 10 mm, the upper puck plate having the first thickness can be made approximately equal to the thickness of the backing plate.  
	With respect to claim 4, Kawajiri shows the puck assembly that is being tested at high temperatures of 550° C (see Table 2 on page 2) which indicates its operability at temperature of up to 300° C.
	With respect to claim 5, Roy shows the lower puck plate having a dimeter that is approximately equal to a diameter of the backing plate as illustrated in Figure 2.
	With respect to claim 8, Kawajiri shows the lower puck plate is made of a metal matrix having SiC (also see para 0053).
With respect to claim 21, Kawajiri shows the lower puck plate comprises a material having a second coefficient of thermal expansion that approximately matches the first coefficient of the thermal expansion of the upper puck plate. Also, see para 0024. 
With respect to claim 22, Kawajiri shows the plurality of threaded inserts including a plurality of bolts which is known to include a helical thread, and Roy also shows the plurality of threaded inserts including screws or pins/inserts.
With respect to claim 25, Kawajiri shows the plurality of features/holes have an oversized feature (Figure 2) as compared to the plurality of threaded inserts wherein the oversize features can predictably accommodate a greater coefficient of thermal expansion of the plurality of threaded inserts than compared to the ceramic material of the lower puck plate to prevent any cracks or damages therein.
	With respect to claims 26 and 27, Kawajiri shows a first metal bond (22) and a second metal bond (32) wherein the metal bonds are brazed or welded that forms a diffusion bond.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri in view of Kholodenko and Roy as applied to claims 1-5, 8, 21, 22 and 25-27 above, and further in view of Parkhe et al (US 2002/0050246).
Kawajiri in view of Kholodenko and Roy shows the assembly claimed except for the upper puck plate having a first outer diameter that is greater than that of the lower puck plate or the backing plate.
Parkhe shows it is known to provide an upper puck plate (105) having its diameter that is greater than its lower puck plate or backing plate (232, 233). Also, see para 0036.
In view of Parkhe, it would have been obvious to one of ordinary skill in the art to adapt Kawajiri, as modified by Kholodenko and Roy, with the upper puck plate having a greater diameter than that of the lower puck plate or the backing plate as an alternative arrangement that can provide an adequate and sufficient heating surface for a substrate thereon and to also prevent any deposit material for the substrate from accumulating below the surface area of the upper puck plate
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri in view of Kholodenko and Roy as applied to claims 1-5, 8, 21, 22 and 25-27 above, and further in view of Anada et al (US 2016/0276198).
Kawajiri in view of Kholodenko and Roy shows the assembly claimed including a counter-bore through hole (230) in the lower puck plate but does not show a metal protective plug that is inserted there through. 
Anada shows a plug (70) that is inserted in a counter-bore through hole (53) of a lower plate where gas is introduced. Also, see para 0098 and 0099. 
In view of Anada, it would have been obvious to one of ordinary skill in the art to adapt Kawajiri, as modified by Kholodenko and Roy, with a protective plug inserted in the counter-bore through hole to further protect and insulate the interior of the through hole. 
Claim(s) 9, 10, 12, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri in view of Kholodenko and Roy as applied to claims 1-5, 8, 21, 22 and 25-27 above, and further in view of Takasaki et al (US 2013/0286533) and Aihara et al (US 2006/0279899).
Kawajiri in view of Kholodenko and Roy shows the assembly claimed including a ring or a gasket (43) disposed on a bottom of the electrostatic chuck assembly with a plurality of threaded fasteners (23) disposed over the lower puck plate that would compress the gasket but does not show a cool plate as claimed. 
Takasaki shows it is known to provide a ring or a gasket (44) that is disposed on a bottom of an electrostatic puck assembly wherein the ring/gasket is provided between the electrostatic puck assembly and a cooling plate (40) wherein a plurality of threaded fasteners exert a compression force that couples the cooling plate to the electrostatic puck assembly. 
Aihara shows it is known to provide a cooling plate (5) coupled to an electrostatic puck assembly wherein a plurality of threaded fasteners (13) is provided that force couples the cooling plate to the electrostatic puck assembly.  
In view of Takasaki and Aihara, it would have been obvious to one of ordinary skill in the art to adapt Kawajiri, as modified by Kholodenko and Roy, with a cooling plate wherein the ring or gasket is provided between the cooling plate and the electrostatic puck assembly that is compressed via the plurality of threaded fasteners to couple the cooling plate and the electrostatic puck assembly to predictably facilitate a desired heat transfer, including a uniform heat transfer, therebetween as known in the art. 
With respect to claim 10, Takasaki shows the ring or gasket is made of polyimide (para 0026). 
With respect to claim  12, Takasaki shows the cooling plate with the gasket wherein such arrangement would show the cooling plate coupled to the backing plate of Kawajiri when modified wherein the gasket would act as a thermal choke between the cooling plate and the backing plate.
With respect to claims 23 and 24, Aihara shows a ring or washer (61) in a plurality of features/holes that accommodates a plurality of threaded inserts/fasteners.  
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri in view of Kholodenko, Roy, Takasaki, and Aihara as applied to claims 1-5, 8, 21, 22 and 25-27 above, and further in view of Becerra (US 5,421,594).
Kawajiri in view of Kholodenko, Roy, Takasaki, and Aihara shows the assembly claimed except for the gasket with a flexible graphite layer.
Becerra shows it is known to provide a gasket (14) with a flexible graphite layer (16). 
In view of Becerra, it would have been obvious to one of ordinary skill in the art to adapt Kawajiri, as modified by Kholodenko, Roy, Takasaki, and Aihara, with the gasket having a flexible graphite layer that is known to improve sealing characteristics. 
Claim(s) 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri et al (US 2008/0138645) in view of Kholodenko et al (US 6,503,368), Takasaki et al (US 2013/0286533), and Aihara et al (US 2006/0279899).
Kawajiri shows the substrate support assembly claimed including a multi-layer stack comprising an electrically insulative upper puck plate (11) an electrode (12), a lower puck plate (21) bonded to the upper puck plate by a first metal bond (22), the lower puck plate having a plurality of features (e.g., holes) distributed over a bottom side of the lower puck plate at a plurality of different distances from a center of the lower puck plate (also, see Figure 2) wherein each of the plurality of features accommodates one of a plurality of fasteners (23), a base plate (41) coupled to the multi-layer stack by the plurality of fasteners  wherein the fasteners can apply an approximately equal fastening force that couples the base plate to the multi-layer stack. But, Kawajiri does not show the upper puck plate with one or more heating elements and a cooling plate with a ring or a gasket that is compressed between the multi-layer stack and at least one of the base plate or the cooling base. 
Kholodenko shows it is known to provide an upper puck plate (60) having a heating element (72) as well as an electrode (70) for heating and holding/securing a substrate thereon. 
Takasaki shows it is known to provide a ring or a gasket (44) that is disposed on a bottom of an electrostatic puck assembly wherein the ring/gasket is provided between the electrostatic puck assembly and a cooling plate (40) wherein a plurality of threaded fasteners exert a compression force that couples the cooling plate to the electrostatic puck assembly. 
Aihara shows it is known to provide a cooling plate (5) coupled to an electrostatic puck assembly wherein a plurality of threaded fasteners (13) is provided that force couples the cooling plate to the electrostatic puck assembly.  
In view of Kholodenko, Takasaki, and Aihara, it would have been obvious to one of ordinary skill in the art to adapt Kawajiri with the upper puck plate having one or more heating elements to provide heat for heating a substrate placed thereon as known in the art wherein a cooling plate is further coupled to the puck assembly via a plurality of fasteners with a ring or gasket therebetween that would force couple the cooling plate and the electrostatic puck assembly to predictably facilitate a desired heat transfer, including a uniform heat transfer, therebetween as known in the art. 
With respect to claim 16, Takasaki shows the ring or gasket is made of polyimide (para 0026). 
With respect to claim 20, Kawajiri shows an O-ring (43) provided between the upper puck and the base plate (41).
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri in view of Kholodenko, Takasaki, and Aihara as applied to claims 13, 16 and 20 above, and further in view of Roy et al (US 2012/0033340).
Kawajiri in view of Kholodenko, Takasaki, and Aihara shows the assembly claimed including a backing plate (31) bonded to the lower puck plate by a second metal bond (32) but does not show the backing plate including one or more holes as claimed. 
Roy shows it is known to provide an upper puck plate (202/245), a lower puck plate (204) having a plurality of features that accommodates a plurality of fasteners, and a backing plate (217) wherein the backing plate (217) further includes a plurality of holes that provides access to the plurality of features of the lower puck plate through the backing plate.  
	In view of Roy, it would have been obvious to one of ordinary skill in the art to adapt Kawajiri with the upper puck plate having one or more heating elements to provide heat for heating a substrate placed thereon wherein the backing plate is further provided with a plurality of holes though which the plurality of features can be accessed to allow the backing plate to accommodate the plurality of threaded inserts or fasteners so that the lower puck and the backing plate are also securely assembled to predictably enhance reducing of warp of the puck assembly as desired in Kawajiri (par 0036), and as Kholodenko shows alternative materials including aluminum nitride, alumina, titanium oxide, and zirconia, it would have obvious to provide the backing plate of Kawajiri that is made of aluminum nitride or alumina in place of the titanium or zirconium as an alternative material, having substantially similar thermal expansion coefficient, to back or support the puck assembly and reduce warping thereof. 
	With respect to claim 15, Kawajiri shows the upper puck plate that is made of aluminum nitride or alumina (para 0022) and the lower puck plate that is made of a metal matrix having SiC (also see para 0053). Kawajiri further shows that the backing plate can be made of any material (para 0038) wherein the backing material can alternative made of aluminum nitride or alumina that exhibits the same or substantially same thermal expansion coefficient to prevent warping (also, see 0036).
Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri in view of Kholodenko, Takasaki, and Aihara as applied to claims 13, 16 and 20 above, and further in view of Brown et al (US 7,697,260). 
Kawajiri in view of Kholodenko, Takasaki, and Aihara shows the assembly claimed except for a plurality of springs.
Brown shows it is known to provide a plurality of springs (23) disposed between a cooling plate (56) and a base plate (32) that supports and forces the cooling plate against a multi-stack layer of a substrate support assembly. 
In view of Brown, it would have been obvious to one of ordinary skill in the art to adapt Kawajiri, as modified by Kholodenko, Takasaki, and Aihara, with a plurality of springs to force press the cooling plate against the multi-layer stack to further improve a thermal transfer therebetween as known in the art. 
With respect to claim 18, Takasaki shows the gasket disposed between the cooling plate and the substrate support assembly wherein the gasket would act as a thermal choke between the cooling plate and the backing plate.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri in view of Kholodenko, Takasaki, Aihara, and Brown as applied to claim 18 above, and further in view of Becerra (US 5,421,594).
Kawajiri in view of Kholodenko, Takasaki, and Aihara shows the assembly claimed except for a flexible graphite layer on the gasket. 
Becerra shows it is known to provide a gasket (14) with a flexible graphite layer (16). 
In view of Becerra, it would have been obvious to one of ordinary skill in the art to adapt Kawajiri, as modified by Kholodenko, Takasaki, and Aihara, with the gasket having a flexible graphite layer that is known to improve sealing characteristics. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-9, 12-15, 17, 18, 20-22, 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,008,399 (hereinafter US ‘399) in view of Roy (US2012/0033340). The claims of US ‘399 show the invention claimed including a multi-stack layer having an upper puck plate, a lower puck plate bond to the upper puck plate by a first metal bond wherein the lower puck plate having a plurality of features that accommodates a plurality of fasteners, a backing plate which is bonded to the lower puck plate with a second metal bond, a base plate coupled to the multi-stack layer by the plurality of fasteners, and a cooling plate. US ‘399 further shows the backing plate is made of AlN or alumina. But, US ‘399 does not explicitly show the backing plate with a plurality of holes as claimed. 
Roy shows it is known to provide an upper puck plate (202/245), a lower puck plate (204), and a backing plate (217) wherein the lower puck plate includes a plurality of features (221) distributed over the lower puck plate at a plurality of different distances from a center of the lower puck plate wherein a plurality of threaded inserts/fasteners is disposed within the feature of the plurality of features (also see para 0036) wherein Roy further shows the backing plate (217) having a plurality of holes that provides access to the plurality of features of the lower puck plate through the backing plate.  
	In view of Roy, it would have been obvious to one of ordinary skill in the art to adapt US ‘399 with the backing plate that is further provided with a plurality of holes though which the plurality of features can be accessed to allow the backing plate to accommodate the plurality of threaded inserts or fasteners so that the lower puck and the backing plate are securely assembled.  
The claims of US ‘399 also discloses for the dependent claims of the present application including the thickness of the upper and the lower puck plate and the backing plate, the claimed operable temperature, a gasket, a metal plug, and a plurality of spring, and while the claims are not identical, the pending claims are deemed as obvious variants of the claims of US ‘399. 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over US ‘399 in view of Roy as claimed 1-5, 7-9, 12-15, 17, 18, 20-22, 26 and 27 above and further in view of Parkhe et al (US 2002/0050246).
US ‘399 in view of Roy shows the clamed invention except for the upper puck plate having a first outer diameter that is greater than that of the lower puck plate or the backing plate.
Parkhe shows it is known to provide an upper puck plate (105) having its diameter that is greater than its lower puck plate or backing plate (232, 233). Also, see para 0036.
In view of Parkhe, it would have been obvious to one of ordinary skill in the art to adapt US ‘399, as modified by Roy, with the upper puck plate having a greater diameter than that of the lower puck plate or the backing plate as an alternative arrangement that can provide an adequate and sufficient heating surface for a substrate thereon and to also prevent any deposit material for the substrate from accumulating below the surface area of the upper puck plate
Claims 10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over US ‘399 in view of Roy as claimed 1-5, 7-9, 12-15, 17, 18, 20-22, 26 and 27 above and further in view of Takasaki et al (US 2013/0286533). 
US ‘399 in view of Roy shows the clamed invention including a gasket but does not show the gasket that comprises polyimide. Takasaki shows it is known to provide a ring or gasket that is made of polyimide.
In view of Takasaki, it would have been obvious to one of ordinary skill in the art to adapt US ‘399, as modified by Roy, with the gasket that is made of polyimide which is a well known material that is used for sealing. 
Claims 11 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over US ‘399 in view of Roy and Takasaki as claimed 10 and 16 above and further in view of Becerra (US 5,421,594). 
US ‘399 in view of Roy and Takasaki shows the clamed except for the gasket with a flexible graphite layer.
Becerra shows it is known to provide a gasket (14) with a flexible graphite layer (16). 
In view of Becerra, it would have been obvious to one of ordinary skill in the art to adapt US ‘399, as modified by Roy and Takasaki, with the gasket having a flexible graphite layer that is known to improve sealing characteristics. 
Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over US ‘399 in view of Roy as claimed 1-5, 8, 9, 12-15, 20, 21, 26 and 27 above and further in view of Aihara et al (US 2006/0279899). 
US ‘399 in view of Roy shows the clamed invention except for a load spreading material. 
Aihara shows a ring or washer (61) in a plurality of features/holes that accommodates a plurality of threaded inserts/fasteners.  
In view of Aihara, it would have been obvious to one of ordinary skill in the art to adapt US ‘399, as modified by Roy, with a load spreading material that would further enhance load distribution as the plurality of threaded fasteners are provided in the plurality of features as known in the art 
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over US ‘399 in view of Roy as claimed 1-5, 8, 9, 12-15, 20, 21, 26 and 27 above and further in view of Kawajiri et al (US 2008/0138645). 
US ‘399 in view of Roy shows the clamed invention except for the plurality of features that are oversize as claimed.
Kawajiri shows the plurality of features/holes having an oversized plurality of feature as compared to the plurality of threaded inserts as illustrated in Figure 2. 
In view of Kawajiri, it would have been obvious to one of ordinary skill in the art to adapt US ‘399, as modified by Roy, with the plurality of features that are oversized as compared to the plurality of thread inserts so that the oversize features can predictably accommodate a greater coefficient of thermal expansion than compared to the ceramic material of the lower puck plate to prevent any cracks or damages.  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG Y PAIK/Primary Examiner, Art Unit 3761